ADKINS, Justice.
We have for review by certiorari an order of the Industrial Relations Commission affirming an order of the Judge of Industrial Claims which denied the Special Disability Trust Fund’s motion to be made or joined as a party to the claim of the injured employee against the employer/carrier when the employer/carrier’s claim of right to reimbursement was pending with the Fund at the time of the hearing on a proposed lump sum settlement. The Judge of Industrial Claims had noticed the Special Disability Trust Fund of the hearing on the proposed lump sum settlement.
The Industrial Relations Commission departed from the essential requirements of the law. Special Disability Trust Fund v. Tropicana Products, Inc., 358 So.2d 1 (Fla.1978). The order is quashed and this case is remanded for further consideration in accordance with the views expressed in Special Disability Trust Fund v. Tropicana Products, Inc., supra. Cross-Petition is denied.
OVERTON, C. J., and BOYD, ENGLAND and HATCHETT, JJ., concur.